Title: To Thomas Jefferson from Grand & Cie., 25 May 1793
From: Grand & Cie.
To: Jefferson, Thomas



Monsieur
Paris ce 25e May 1793

Nous avons l’honneur de vous addresser aujourd’hui le relevé du Compte de l’Etat de Virginie, la copie de celui des États-Unis et l’extrait du Compte qui étoit Sous votre nom particulier; nous avons aussi, Monsieur, l’honneur de vous faire part que nous portons le débit de votre Compte à celui des États Unis, que nous addressons à Son Excellence Monsieur Hamilton, le tout Soumis à votre approbation et à la Sienne.
Nous Sommes d’autre part dépositaires depuis le 28 Decembre 1789 d’une Somme de £66000 nous disons Soixante Six mille livres Tournois, que Monsieur Short nous remit contre notre reconnoissance et dont il nous avoit fait espérer qu’il disposeroit peu aprés, pour payer la rançon de quelques prisonniers. Comme ces dispositions n’ont pas encore eu lieu, il eut été à Souhaiter d’aprés l’evénement, que cette Somme eût été laissée preférablement entre les mains de Messieurs Willink & van Staphorst, vû que les Billets de la Caisse d’Escompte, dans lesquels cette Somme nous a été payée et qui faisoient la monnoie de Paris depuis le 16e Août 1788, ont été retirés de la circulation à la fin de l’année derniere, en conséquence d’un décret de la Convention et remplacés par Somme pareille d’assignats, auxquels ces Billets avoient été assimilés par un décret de l’Assemblée Nationale Constituante dés le mois d’Avril 1791.
Cette Somme nous ayant été remise pour un objet particulier par Monsieur Short, nous présumons qu’elle ne doit pas être mentionnée dans les comptes que nous avons l’honneur de vous addresser, ainsi qu’à Monsieur Hamilton et c’est ce qui nous engage à en faire l’objet de cette lettre. Nous continuons à attendre les ordres de Monsieur Short pour ces £66000. Nous avons l’honneur d’etre avec les Sentimens d’un Sincere respect Monsieur vos trés humbles & tres obeissans Serviteurs

Grand & Co.

